Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This communication is in response to the arguments filed on 12/28/2021. Claims 16-21, and 23-33 are pending. Claim 34 is withdrawn.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 16-20, 24-26, 30, and 33 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over De Ayguavives et al. hereafter Ayguavives (US20080084535A1, cited on record) in view of Cado et al. (US20130155373A1, cited on record).
Independent claim 16, Ayguavives teaches an ophthalmic lens ([0050] “an at least partly tinted substrate means a substrate, preferably an ophthalmic lens”) comprising: 
a transparent substrate with a front face and a rear face ([0059] “collection of ophthalmic lens pairs according to the invention is generally characterized by the fact that within the same lens pair each lens comprising a substrate having a front face and a rear face is provided on its front face”), the rear face being coated with a multilayered 
the multilayered antireflective coating has been deposited by sputtering ([0077] “The methods for depositing the antireflection coating layers may be any method known, such as vapour deposition, optionally ion beam assisted vapour deposition, ion beam sputtering”), and 


Ayguavives does not explicitly disclose wherein the mean reflection factor Ruv on the rear face in the range 280 nm to 380 nm, weighted by the W(X) function defined according to the ISO 13666:1998 standard, is less than or equal to 5% for an angle of incidence of 35o;
In an analogous optics field of endeavor, however Cado further teaches an optical article comprising on its rear face, and optionally on its front face, an antireflective coating ([0003]), wherein the mean reflection factor Ruv on the rear face in the range 280 nm to 380 nm, weighted by the W(X) function defined according to the ISO 13666:1998 standard, is less than or equal to 5% for an angle of incidence of 35o ([0041] “The mean reflection factor between 290 and 330 nm, noted Rm-UV1 can be defined by analogy, which corresponds to the mean spectral reflection between 290 and 330 nm. According to the invention, this factor may be measured at an angle of incidence that may range from 30o to 45o”. [0045-0046]” the antireflective coating deposited onto the rear face of the substrate is such that: the mean reflection factor RUV on said rear face between 280 nm and 380 nm, weighted by the function W(λ) defined according to the ISO 13666:1998 Standard, is lower than 5%, for an angle of incidence of 30o and for an angle of incidence of 45o. For these angles of incidence, it is preferably lower than or equal to one of the following values: 4.5%, 4%, 3.5%, 3%, 2.5%, 2%, 1.5%”. Examiner note - Even that the angle of incidence provided is for 30o and 45o, it would be obvious in the design to include 35o, as disclosed in [0045] “having an angle of incidence on the lenses ranging from 30 to 45 degree, and its preferred characteristics are described hereunder” for the purpose of “especially designed to minimize the reflection towards the eye of the ultraviolet radiation”).
Therefore, Cado teaches wherein the mean reflection factor Ruv on the rear face in the range 280 nm to 380 nm, weighted by the W(X) function defined according to the ISO 13666:1998 standard, is less than or equal to 5% for an angle of incidence of 35o, as it enables the design to minimize the reflection towards the eye of the ultraviolet radiation ([0049]). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to design the multilayered antireflective coating wherein the mean reflection factor Ruv on the rear face in the range 280 nm to 380 nm, weighted by the W(X) function defined according to the ISO 13666:1998 standard, is less than or equal to 5% for an angle of incidence of 35o as measured by Cado into the system of Ayguavives for the purpose of having an ophthalmic device that is especially designed to minimize the reflection towards the eye of the ultraviolet radiation (Cado,[0049]).

Claim 17, Ayguavives, Cado teaches the invention of claim 16, wherein the mean light reflection factor on the rear face in the visible region Rv, defined between 380 and 780 nm in the ISO 13666:1998 standard, is less than or equal to 2%.  
Ayguavives does not explicitly disclose wherein the mean light reflection factor on the rear face in the visible region Rv, defined between 380 and 780 nm in the ISO 13666:1998 standard, is less than or equal to 2%.
However, Cado further teaches wherein the mean light reflection factor on the rear face in the visible region Rv, defined between 380 and 780 nm in the ISO 13666:1998 standard, is less than or equal to 2% ([0045] “the antireflective coating deposited onto the rear face of the substrate is such that: [0046] the mean reflection factor R.sub.UV on said rear face between 280 nm and 380 nm, weighted by the function W(λ) defined according to the ISO 13666:1998 Standard, is lower than 5%, for an angle of incidence of 30o and for an angle of incidence of 45o. For these angles of incidence, it is preferably lower than or equal to one of the following values: 2%, 1.5%. Examiner note - Even that the angle of incidence provided is for 30o and 45o, it would be obvious in the design to include 35o, as disclosed in [0045] “having an angle of incidence on the lenses ranging from 30 to 45.degree., and its preferred characteristics are described hereunder” for the purpose of “especially designed to minimize the reflection towards the eye of the ultraviolet radiation”). 
Therefore, Cado teaches wherein the mean light reflection factor on the rear face in the visible region Rv, defined between 380 and 780 nm in the ISO 13666:1998 standard, is less than or equal to 2%, as it enables the design to minimize the reflection towards the eye of the ultraviolet radiation ([0049]). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to design the multilayered antireflective coating wherein the mean light reflection factor on the rear face in the visible region Rv, defined between 380 and 780 nm in the ISO 13666:1998 standard, is less than or equal to 2% as measured by Cado into the system of Ayguavives for the purpose of having an ophthalmic device that is especially designed to minimize the reflection towards the eye of the ultraviolet radiation (Cado, [0049]).

Claim 18, Ayguavives, Cado teaches the invention of claim 17, wherein the mean light reflection factor on the rear face in the visible region Rv is ranging from 0.90o to 2%.
Ayguavives does not explicitly disclose wherein the mean light reflection factor on the rear face in the visible region Rv is ranging from 0.90o to 2%.
However, Cado further teaches wherein the mean light reflection factor on the rear face in the visible region Rv is ranging from 0.90o to 2% ([0045] “the antireflective coating deposited onto the rear face of the substrate is such that: [0046] the mean reflection factor R.sub.UV on said rear face between 280 nm and 380 nm, weighted by the function W(λ) defined according to the ISO 13666:1998 Standard, is lower than 5. For these angles of incidence, it is preferably lower than or equal to one of the following values: 2%, 1.5%). 
Therefore, Cado teaches wherein the mean light reflection factor on the rear face in the visible region Rv is ranging from 0.90o to 2%, as it enables the design to minimize the reflection towards the eye of the ultraviolet radiation ([0049]). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to design the multilayered antireflective coating wherein the mean light reflection factor on the rear face in the visible region Rv is ranging from 0.90o to 2% as measured by Cado into the system of Ayguavives for the purpose of having an ophthalmic device that is especially designed to minimize the reflection towards the eye of the ultraviolet radiation (Cado,[0049]).
  
Claim 19, Ayguavives, Cado teaches the invention of claim 16, wherein the multilayered antireflective coating has a hue angle ranging from 275o to 325o at an angle of incidence of 15° (Ayguavives; [0040] “Preferably, for a hue angle (h) ranging from 220o to 300o and a hue angle (h) ranging from 310o to 30o, the antireflection coating luminous reflection factor Rv1 for the first paired lens (coating with a strong residual colour) and the antireflection coating luminous reflection factor Rv2 for the second paired lens (coating with a low residual colour) are such as Rv1<Rv2”. [0104-0109] “The reflection factors were measured according to the ISO8980-4 standard. The angle of incidence was 15o”).  
Claim 20, Ayguavives, Cado teaches the invention of claim 16, wherein a chroma of the multilayered antireflection coating is less than 15 for an angle of incidence of 15° (Ayguavives; [0062] ““the weakly coloured antireflection coating must have a chroma value C*2≤ 15, preferably ≤ 14, more preferably ≤ 12 and even more preferably ≤ 10”. “[0109] The reflection factors were measured according to the ISO8980-4 standard. The angle of incidence was 15o. Examiner note - [0110], Table II, weak pink C*, 10.8).  

Claim 24, Ayguavives, Cado teaches the invention of claim 16, wherein layer A comprises at least one oxide chosen from silicon oxides and mixtures of silicon oxides and aluminum oxide (Ayguavives; [0072] “the layers of the antireflection stack comprise dielectric materials such as SiO, SiO2, Si3N4, TiO2, ZrO2, Al2O3, MgF2 or Ta2O5, or mixtures of such compounds. More preferably, low refractive index layers are formed of SiO2”. Examiner note – the layer A for the low refractive index contains Silicon oxides e.g. SiO and mixtures and alimunum oxide e.g. Al2O3 such as mentioned above and preferably SiO2).  

Claim 25, Ayguavives, Cado teaches the invention of claim 16, wherein layer B comprises at least one material selected from the group consisting of zirconia (ZrO2), titanium dioxide (TiO2), tantalum pentoxide (Ta205), niobium oxide (Nb205), alumina (A1203), praseodymium oxide (Pr203), praseodymium titanate (PrTiO3), silicon nitride (Ayguavives; [0072] “the layers of the antireflection stack comprise dielectric materials such as SiO, SiO2, Si3N4, TiO2, ZrO2, Al2O3, MgF2 or Ta2O5, or mixtures of such compounds. More preferably, high refractive index layers are formed of ZrO2”. Examiner note – the layer B for the high refractive index discloses materials such as TiO2, ZrO2, Al2O3 above and preferably ZrO2).  
Claim 26, Ayguavives, Cado teaches the invention of claim 25, wherein layer B comprises Si3N4 (Ayguavives; [0072] “the layers of the antireflection stack comprise dielectric materials such as SiO, SiO2, Si3N4, TiO2, ZrO2, Al2O3, MgF2 or Ta2O5, or mixtures of such compounds. More preferably, high refractive index layers are formed of ZrO2”. Examiner note – the antireflection stack materials disclose materials such as Si3N4. Does not explicitly say it is for the high refractive layer B, however is known that Silicon nitride has a higher refractive index of more than 1.55, as looked in database for the specific material for such reference only https://refractiveindex.info/?shelf=main&book=Si3N4&page=Luke).

Claim 30, Ayguavives, Cado teaches the invention of claim 17, wherein the mean light reflection factor on the rear face in the visible region Rv is ranging from 1% to 2%.  
Ayguavives does not explicitly disclose wherein the mean light reflection factor on the rear face in the visible region Rv is ranging from 1% to 2%.
However, Cado further teaches the mean light reflection factor on the rear face in the visible region Rv is ranging from 1% to 2% (Cado; [0046] the mean reflection factor is lower than 5%, for an angle of incidence of 30o and for an angle of incidence of 45o. For these angles of incidence, it is preferably lower than or equal to one of the following values: 2%, 1.5%)
Therefore, Cado teaches wherein the mean light reflection factor on the rear face in the visible region Rv is ranging from 1% to 2%, as it enables the design to minimize the reflection towards the eye of the ultraviolet radiation ([0049]). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to design the multilayered antireflective coating wherein the mean light reflection factor on the rear face in the visible region Rv is ranging from 1% to 2% as measured by Cado into the system of Ayguavives for the purpose of having an ophthalmic device that is especially designed to minimize the reflection towards the eye of the ultraviolet radiation (Cado, [0049]).

Claim 33, Ayguavives, Cado teaches the invention of claim 16, wherein layer A comprises at least one oxide chosen from silica or a mixture of silica and aluminum oxide (Ayguavives; [0072] “the layers of the antireflection stack comprise dielectric materials such as SiO, SiO2, Si3N4, TiO2, ZrO2, Al2O3, MgF2 or Ta2O5, or mixtures of such compounds. More preferably, low refractive index layers are formed of SiO2”. Examiner note – the layer A for the low refractive index contains oxides from silica or mixture of silica e.g. SiO2 and aluminum oxide e.g. Al2O3 such as mentioned above and preferably SiO2).

Claim 21 rejected under 35 U.S.C. 103 as being unpatentable over De Ayguavives et al. hereafter Ayguavives (US20080084535A1, cited on record), Cado et al. (US20130155373A1, cited on record) as applied to claim 16 above, and further in view of Zheng et al. (US20120028005A1, cited on record).
Claim 21, Ayguavives, Cado teaches the invention of claim 16, except wherein: layer A is the outermost layer of the multilayered antireflective coating, layer B is adjacent to said layer A and the physical thickness of said outermost layer A is less than the physical thickness of said adjacent layer B.  
In an analogous optics field of endeavor, however Zheng further teaches wherein: layer A is the outermost layer of the multilayered antireflective coating, layer B is adjacent to said layer A and the physical thickness of said outermost layer A is less than the physical thickness of said adjacent layer B (Fig. 1A, Data Design I [0162]; Examiner note – Layer A, includes SiO2 e.g. 5A is the outermost layer of the multilayered antireflective coating, Layer B includes ZrO2 e.g. 4, is adjacent to said layer A and the physical thickness of said outermost layer A e.g. thickness of SiO2  is 13,  is less than the physical thickness of said adjacent layer B e.g. thickness of ZrO2 is 88, which meet the claim).
Therefore, Zheng teaches the configuration wherein: layer A is the outermost layer of the multilayered antireflective coating, layer B is adjacent to said layer A and the physical thickness of said outermost layer A is less than the physical thickness of said adjacent layer B as it enables antireflecting coating having antifog properties which involves only slight modifications of processes that are currently and widely used to make AR coatings in the field of ophthalmic lenses ([0029]). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to include the configuration wherein: layer A is the outermost layer of the multilayered antireflective coating, layer B is adjacent to said layer A and the physical thickness of said outermost layer A is less than the physical thickness of said adjacent layer B as taught by Zheng into the system of Ayguavives, Cado for the purpose of obtaining said antireflecting coating having antifog properties which involves only slight modifications of processes that are currently and widely used to make AR coatings in the field of ophthalmic lenses (Zheng, [0029]).

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over De Ayguavives et al. hereafter Ayguavives (US20080084535A1, cited on record), Cado et al. (US20130155373A1, cited on record) as applied to claim 16 above, and further in view of Chen et al. (US6551710B1, cited on record).
Claim 23, Ayguavives, Cado teaches the invention of claim 16, further comprising a sublayer adjacent to the multilayered antireflective coating having a refractive index nsub less than 1.55.  
Ayguavives teaches in [0075] “the antireflection coating comprises an adhesion sub-layer, for example a SiO.sub.2 adhesion sub-layer, between the stack of high and low refractive index alternating layers and the surface of the substrate”, but does not specifically discloses a sublayer adjacent to the multilayered antireflective coating having a refractive index nsub less than 1.55.
However, Chen is related to the manufacture of plastic optical articles such as video discs and ophthalmic lenses, and in particular coatings for such lenses ([Col. 1;3:5]), further teaches a sublayer adjacent to the multilayered antireflective coating having a refractive index nsub less than 1.55 (Example 7; [Col. 31; 65:67] “the above primer coating was spin coated on the concave side of the lenses. After UV cure (fusion, D lamp, belt speed 70 mm/s, twice) a 2 micron thick primer coating was obtained. The lenses were then coated on both sides with hard coating and AR coating”; [Col. 32:6] “This primer has a refractive index 1.53”).
Therefore, Chen teaches further comprising a sublayer adjacent to the multilayered antireflective coating having a refractive index nsub less than 1.55 as it enables the lenses with above primer are much more impact resistant than the ones without ([Col. 32;3:5]). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have a sublayer adjacent to the multilayered antireflective coating having a refractive index nsub less than 1.55, as taught by Chen into the system of Ayguavives, Cado for the purpose of having the lenses with above primer are much more impact resistant than the ones without (Chen, [Col. 32; 3:5]).

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over De Ayguavives et al. hereafter Ayguavives (US20080084535A1, cited on record), Cado et al. (US20130155373A1, cited on record) as applied to claim 16 above, and further in view of Sasaki (US6680125B1, cited on record).
Claim 27, Ayguavives, Cado teaches the invention of claim 16, except further comprising a layer C having a refractive index nc, wherein layers A, B and C are adjacent in that order and nc is greater than 1.55 and less than nB.  
Ayguavives disclose layers A, B being adjacent to each other ([0071]), however does not explicitly disclose further comprising a layer C having a refractive index nc is greater than 1.55.
However, Sasaki teaches further comprising a layer C having a refractive index nc is greater than 1.55 ([Col. 9; 40:49] “A surface-cleaned polycarbonate type lens having a refractive index (nd) of approximately 1.57 was dipped in the coating composition obtained in the above (1), and the coating composition was applied to the polycarbonate lens at a lifting rate of 12 cm/minute. Then, the applied coating composition was cured by heat-treatment at 100 degree C. for 2 hours, to form a 2.1 µm thick hard coat layer having a refractive index (nd) of approximately 1.57”).
Therefore, Sasaki teaches further comprising a layer C having a refractive index nc is greater than 1.55 as it enables a hard coat layer excellent in adhesion, a process for the preparation thereof, and a plastic lens which has a hard coat layer made of the above coating composition formed on a surface thereof and is excellent in scratch resistance, and the like ([Col. 1; 17:21]). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to substitute the hard coat layer from Sasaki into the system of Ayguavives, Cado to have a layer C having a refractive index nc is greater than 1.55, for the purpose of having a hard coat layer excellent in adhesion, a process for the preparation thereof, and a plastic lens which has a hard coat layer made of the above coating composition formed on a surface thereof and is excellent in scratch resistance, and the like (Sasaki, [Col. 1;17:21]).

Claims 28, and 31-32 are rejected under 35 U.S.C. 103 as being unpatentable over De Ayguavives et al. hereafter Ayguavives (US20080084535A1, cited on record), Cado et al. (US20130155373A1, cited on record) as applied to claim 16 above, and further in view of Kaneko US6713170B1, cited on record).
Claim 28, Ayguavives, Cado teaches the invention of claim 16, further comprising a hard-coat having a refractive index less than or equal to 1.6.
Ayguavives discloses in ([0081]) “The antireflection coatings may be deposited onto substrates that have been previously coated, that is to say substrates, the faces of which are provided with one or more functional coating(s)”, but Ayguavive does not explicitly disclose further comprising a hard-coat having a refractive index less than or equal to 1.6.
However, Kaneko teaches comprising a hard-coat having a refractive index less than or equal to 1.6 (Col. 2; 66-Col 3;1:2]: “These transparent hard coating materials can be cured by irradiation with UV light or heating to form a transparent cured film having a refractive index of 1.48 or less”. Examiner note – the hard coating is 1.48, is less than 1.6 meets the claim).
Therefore, Kaneko teaches further comprising a hard-coat having a refractive index less than or equal to 1.6 as it enables a UV-curable or heat-curable resin suitable for use as antireflection coating materials for lenses, transparent plastics, plastic films and surface of display screens such as cathode ray tubes or liquid crystal displays, and more specifically to hard coating materials for conferring scratch resistance and chemical resistance on the surfaces of films or sheets of plastics such as polyesters, acrylics, polycarbonates, TAC (triacetate) or glasses and forming a hard coating layer with high transparency and low refractivity ([Col. 1;8:17]). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to substitute the hard coat layer from Kaneko into the system of Ayguavives, Cado to have a hard-coat having a refractive index less than or equal to 1.6, for the purpose of having a UV-curable or heat-curable resin suitable for use as antireflection coating materials for lenses, transparent plastics, plastic films and surface of display screens such as cathode ray tubes or liquid crystal displays, and more specifically to hard coating materials for conferring scratch resistance and chemical resistance on the surfaces of films or sheets of plastics such as polyesters, acrylics, polycarbonates, TAC (triacetate) or glasses and forming a hard coating layer with high transparency and low refractivity (Kaneko, [Col. 1;8:17]).

Claim 31, Ayguavives, Cado teaches the invention of claim 16, further comprising a hard-coat having a refractive index less than 1.55.  
Ayguavives discloses in ([0081]) “The antireflection coatings may be deposited onto substrates that have been previously coated, that is to say substrates, the faces of which are provided with one or more functional coating(s)”, but Ayguavive does not explicitly disclose further comprising a hard-coat having a refractive index less than 1.55.
However, Kaneko teaches further comprising a hard-coat having a refractive index less than 1.55 (Col. 2; 66-Col 3;1:2]: “These transparent hard coating materials can be cured by irradiation with UV light or heating to form a transparent cured film having a refractive index of 1.48 or less”. Examiner note – the hard coating is 1.48, is less than 1.55 meets the claim).
Therefore, Kaneko teaches further comprising a hard-coat having a refractive index less than 1.55 as it enables a UV-curable or heat-curable resin suitable for use as antireflection coating materials for lenses, transparent plastics, plastic films and surface of display screens such as cathode ray tubes or liquid crystal displays, and more specifically to hard coating materials for conferring scratch resistance and chemical resistance on the surfaces of films or sheets of plastics such as polyesters, acrylics, polycarbonates, TAC (triacetate) or glasses and forming a hard coating layer with high transparency and low refractivity ([Col. 1;8:17]). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to substitute the hard coat layer from Kaneko into the system of Ayguavives, Cado to have a hard-coat having a refractive index less than 1.55, for the purpose of having a UV-curable or heat-curable resin suitable for use as antireflection coating materials for lenses, transparent plastics, plastic films and surface of display screens such as cathode ray tubes or liquid crystal displays, and more specifically to hard coating materials for conferring scratch resistance and chemical resistance on the surfaces of films or sheets of plastics such as polyesters, acrylics, polycarbonates, TAC (triacetate) or glasses and forming a hard coating layer with high transparency and low refractivity (Kaneko, [Col. 1;8:17]).

Claim 32, Ayguavives, Cado teaches the invention of claim 16, further comprising a hard-coat having a refractive index less than 1.5.  
Ayguavives discloses in ([0081]) “The antireflection coatings may be deposited onto substrates that have been previously coated, that is to say substrates, the faces of which are provided with one or more functional coating(s)”, but Ayguavive does not explicitly disclose further comprising a hard-coat having a refractive index less than 1.5.
However, Kaneko teaches further comprising a hard-coat having a refractive index less than 1.5 (Col. 2; 66-Col 3;1:2]: “These transparent hard coating materials can be cured by irradiation with UV light or heating to form a transparent cured film having a refractive index of 1.48 or less”. Examiner note – the hard coating is 1.48, is less than 1.5 meets the claim).
Therefore, Kaneko teaches further comprising a hard-coat having a refractive index less than 1.5 as it enables a UV-curable or heat-curable resin suitable for use as antireflection coating materials for lenses, transparent plastics, plastic films and surface of display screens such as cathode ray tubes or liquid crystal displays, and more specifically to hard coating materials for conferring scratch resistance and chemical resistance on the surfaces of films or sheets of plastics such as polyesters, acrylics, polycarbonates, TAC (triacetate) or glasses and forming a hard coating layer with high transparency and low refractivity ([Col. 1;8:17]). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to substitute the hard coat layer from Kaneko into the system of Ayguavives, Cado to have a hard-coat having a refractive index less than 1.5, for the purpose of having a UV-curable or heat-curable resin suitable for use as antireflection coating materials for lenses, transparent plastics, plastic films and surface of display screens such as cathode ray tubes or liquid crystal displays, and more specifically to hard coating materials for conferring scratch resistance and chemical resistance on the surfaces of films or sheets of plastics such as polyesters, acrylics, polycarbonates, TAC (triacetate) or glasses and forming a hard coating layer with high transparency and low refractivity (Kaneko, [Col. 1;8:17]).

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over De Ayguavives et al. hereafter Ayguavives (US20080084535A1, cited on record), Cado et al. (US20130155373A1, cited on record) as applied to claim 16 above, and further in view of Widman et al. (US20090053351A1, cited on record).
Claim 29, Ayguavives, Cado teaches the invention of claim 16, except having a critical temperature greater than or equal to 60°C.  
However, Widman relates to fabrication of a Lens Precursor useful for the formation of a customized contact lenses (0002), further teaches having a critical temperature greater than or equal to 60°C (the lens and in some embodiments its attached form may be immersed in a bath of aqueous solution. In some embodiments, this bath will be heated to a temperature between 60 degrees and 95 degrees centigrade. Examiner note – the lens require resisting a critical temperature when immersed in a bath of aqueous solution of temperature of 60 to 95 degrees). 
Therefore, Widman teaches contact lenses that require having a critical temperature greater than or equal to 60°C, as it enables immersion methods will in some embodiments, cleanse the lens body and hydrate it (0177). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have a critical temperature greater than or equal to 60°C the reason here as taught by Widman into the system of Ayguavives, Cado for the purpose of having immersion methods will in some embodiments, cleanse the lens body and hydrate it (Widman, [0177])
Response to Arguments
Applicant's arguments filed 12/28/2020 have been fully considered but they are not persuasive. 
Applicant argues on pg. 6, 1st Par. “The structural features above, e.g., layers of given refractive indices greater or less than 1.55 and ratio of layer thicknesses, impart the presently claimed lens with a distinct set of properties. A person of skill in the art would recognize that modifying structural features of the lens would necessarily alter its optical properties”
Examiner respectfully disagrees since Ayguavives discloses most of the claim structures being claimed, therefore would meet the same functions as the invention. It has been held that "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). Furthermore, a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).
Applicant argues on pg. 6, 2nd Par. “Applicants respectfully submit that modifying the antireflective coating of Ayguavives in order to obtain a desired optical property would necessarily require modification of various structural features. The skilled artisan would be tasked with modifying layer thicknesses, layer compositions, and/or number of layers in the antireflective coating of Ayguavives in order to obtain the sought-after mean reflection factor of Cado. Given the total number of possible variations, e.g., individual layer thickness, layer compositions and refractive indices, and composite stack thickness, such an exercise would involve significantly more work than routine modification of a single range”
Examiner respectfully disagrees since Ayguavives as previously mentioned teaches most of the claimed structure in the independent claim, Cado is brought for solving the testing and evaluation of the reflection to obtain wherein the mean reflection factor Ruv on the rear face in the range 280 nm to 380 nm, weighted by the W(X) function defined according to the ISO 13666:1998 standard, is less than or equal to 5% for an angle of incidence of 35o, which Ayguavives did not explicitly disclose and this feature is solved by Cado. Applicant’s arguments of the unworkability of the combination, due to “wherein the mean reflection factor Ruv on the rear face in the range 280 nm to 380 nm, weighted by the W(X) function defined according to the ISO 13666:1998 standard, is less than or equal to 5% for an angle of incidence of 35o”, appear to be based on a literal application of the actual structure of Cado to the actual structure of Ayguavives.  In response to applicant's argument that modifying the antireflective coating of Ayguavives in order to obtain a desired optical property would necessarily require modification of various structural features, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Applicant argues on pg. 6, 2nd Par. “the luminous reflection factor Rv of Ayguavives is different from the mean reflection factor Ruv of the present claims. Neither Ayguavives nor Cado provide guidance for adjusting structural parameters in order to attain a desired mean reflection factor Ruv. As such, the hypothetical arrangement of the lens of Ayguavives having the mean reflection factor of Cado is improper because it relies on information gleaned solely from Applicants’ specification. MPEP § 2142 states that “impermissible hindsight must be avoided and the legal conclusion must be reached on the basis of the facts gleaned from the prior art” (emphasis added)”
Examiner respectfully disagrees since as previously mentioned the structure from Ayguavives is the same as being claimed, it has the same function, further Cado teaches this reflective function as obvious obtained by testing and evaluation. In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Applicant argues on pg. 6, 2nd Par. “Applicants submit that Ayguavives fails to disclose an embodiment that encompasses the thickness ratio, refractive index boundary, and sputtering method of the present claims. Upon considering the teachings of Ayguavives, a person of skill in the art would have to select a thickness ratio (of sum of layer thicknesses) of less than 0.9 from the 0.6 to 1.2 ratio range of Ayguavives. A person of skill in the art would also have to select the sputtering method of Ayguavives over the other deposition methods”
Examiner respectfully disagrees since the office action in page 4, 3rd para. from Ayguavives was cited para. [0074] that teches a ratio in a range of 0.6 to 1.2, 0.9 is clearly between and meets the ratio being claimed. Also the sputtering is taught in office action page 5, para. [0077] from Ayguavives clearly says “any method known such as… ion beam sputtering” as being claimed. It is noted that "[t]he use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting  In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968))." MPEP §2123.  
Applicant argues on pg. 8, 3rd Par. “Ayguavives provides no motivation for specifically selecting the thickness ratio and sputtering method over other embodiments. This is because Ayguavives is not focused on the improvement of thermomechanical properties. The problem to be solved by Ayguavives is selection of residual reflection chromatic color and color intensity. As discussed above, selecting the presently claimed thickness ratio and sputtering method over the other embodiments disclosed by Ayguavives is an exercise in posteriori reconstruction that is based upon impermissible hindsight”
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERTO J BETANCOURT whose telephone number is (571)270-0393.  The examiner can normally be reached on Mon - Fri: 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THOMAS PHAM can be reached on 5712723689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALBERTO J BETANCOURT/
Examiner, Art Unit 2872
                                                                                                                                                                                             
/MARIN PICHLER/Primary Examiner, Art Unit 2872